IEish, C. J.
1. “Powers of all public officers are defined by law.” Pol. Code, §268. Therefore, no county officer can, in the absence of legislative authority to do so, make a contract binding on the county. Hutcherson v. Robinson, 82 Ga. 783 (9 S. E. 722) ; Albany Bottling Co. v. Watson, 103 Ga. 503 (30 S. E. 270) ; Howard v. Early County, 104 Ga. 669 (30 S. E. 880) ; Turner v. Fulton County, 109 Ga. 633 (34 S. E. 1024) ; Town of Decatur v. DeKalb Gounty, ante, 483 (61 S. E. 23).
:2. There is nothing in the act creating the “Road Board” of Bibb County (Acts 1871-2,,p. 221), or the act amendatory thereof (Acts 1873, p. 221), or in the road laws of the State, as embodied in the political Code, §§516 to 519, inclusive, which authorizes such “Road Board” to employ counsel, at the expense of the county, to defend the board in a proceeding by mandamus, brought by citizens of the county against the board, to compel it to open and work a road purporting to have been established as a public road by order of the County Board of Commissioners for the County of Bibb.
•3. A petition against such county to recover the fee of counsel employed by the “Road'Board” in such a case was properly dismissed upon general demurrer. Judgment affirmed.

All the Jxistices concur.